Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This communication is responsive to RCE filed on 08/04/2021.
Claims 1-8, 10-15 and 18-23 are pending in this application.  Claims 1, 7, 14 are independent claims. This Office Action is made Final.


Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-15 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (“Scott”, US Patent 9075492 B1) in view of Lin et al. (“Lin”, US PG-Pub. 2011/0179357 A1).
Re-claims 1, 7 and 14,
Scott teaches a machine-implemented method, at least one non-transitory machine-readable storage medium, a user-interface apparatus for operating a user interface on a computing system, comprising:
computing hardware including at least one processing device, a display device, a communications device, and a user-input device, (Fig. 1, col. 3 lines [10-29], col. 4 lines [21-34]. Scott describes the computer 14 having a processor, a user display, a communication device connecting with network 18, and a mouse), the processing device accessing instructions that, when executed, cause the computing hardware to implement a method, comprising:
displaying primary content within a primary user interface of the computing system, on a display device, the primary content being obtained from a primary content source of a first server, wherein the primary content comprises a web page; identifying, by the primary user interface, user interaction with the primary content; communicating, by the primary user interface, with the primary-content source, to indicate the user (Figs. 1, 3, 7, col. 5 lines [12-27], col. 6 lines [11-57]. Scott describes the primary user interface screen 200 having a merchant website 22 the displaying a list of items 100 from the Merchant server 24 (as a first server) within the screen section 202 for user to select an item (i.e. item 102) from the list of items 100 to display the detail of the selected item in the dynamic auxiliary user interface 240. The dynamic auxiliary user interface 240 includes the first information portion 270 and/or large image view 232 of the selected item and the second information portion 350);
wherein the first information portion is received from a supplemental-information source that is a computing entity distinct from the computing system, the first information portion providing displayable content that includes one or more static objects comprising displayable text or graphical content (Figs. 1, 3, 7, col. 6 lines [38-42]. Scott describes the first information portion 270 labeled “the details” having static text description about the selected item), 
wherein the second information portion is dependent on the primary content, the second information portion providing one or more dynamic objects within an interactive (Figs. 1, 3, 7, col. 6 lines [11-32, 46-52]. Scott describes the second information portion 350 displaying the interactive control elements (i.e. selectors 244, 250, 260, etc.) indicating the attributes of the selected primary content (i.e. selected item 102) for user to select and alter the selected item’s view, color, size, etc. and update the corresponding information such as, availability, price, etc.).
Scott fails to teach the supplemental information is received from the supplemental information source of a second server, wherein the first server and the second server are distinct from each other.
However, Lin teaches:
the supplemental information is received from the supplemental information source of a second server, wherein the first server and the second server are distinct from each other (Figs. 4, 6, Abstract, [0024]. Lin describes the concept of providing the supplemental information about a product which is listed on a Host server 442 (as a first server) from a Content Enhancement Server 452 (as a second server) and displaying them on the Client Computer 402. The Host server 442 and the Content Enhancement Server 452 are distinct entities and remotely located from the Client Computer 402).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the web displaying 

Re-claims 2, 8 and 15,
Scott-Lin teaches the method, medium and apparatus in claims 1, 7 and 14, respectively, but Scott fails to teach a method, medium and apparatus, wherein the primary-content source of the first server and the supplemental-information source of the second server are distinct computing entities that are remote from each other and remote from the computing system.
However, Lin teaches:
wherein the primary-content source of the first server and the supplemental-information source of the second server are distinct computing entities that are remote from each other and remote from the computing system (Figs. 4, 6, Abstract, [0024]. Lin describes the concept of providing the supplemental information about a product which is listed on a Host server 442 (as a first server) from a Content Enhancement Server 452 (as a second server) and displaying them on the Client Computer 402. The Host server 442 and the Content Enhancement Server 452 are distinct entities and remotely located from the Client Computer 402).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the web displaying items teachings of Scott with the management product information teaching of Lin to provide more accurate and up-to-date product information to the host merchant.


in addition to what Scott-Lin teaches in claims 1 and 14, Scott also teaches the method and the apparatus, further comprising: reading as first input, by the dynamic auxiliary user interface, at least a portion of the primary content or an attribute of the primary content; and determining, by the dynamic auxiliary user interface, whether the first input corresponds to configuration trigger criteria that defines a call for responsive action to be taken (Fig. 3, col. 6 lines [22-32]. Scott describes when the customer 10 select an attribute in one of the selectors 244, 250, 260, the other selectors and availability field 262 are automatically updated).

Re-claims 4 and 20,
in addition to what Scott-Lin teaches in claims 3 and 19, Scott also teaches the method and the apparatus, wherein the generating or varying of the supplemental information is in response to a positive determination of the first input corresponding to the configuration trigger criteria (Fig. 3, col. 6 lines [22-32]. Scott describes when the customer 10 select an attribute in one of the selectors 244, 250, 260, the other selectors and availability field 262 are automatically updated).

Re-claims 5, 11 and 21,
in addition to what Scott-Lin teaches in claims 1, 7 and 14, Scott also teaches the method, the medium and the apparatus, wherein the primary user interface is part of a Web browser being executed by the computing system, wherein the primary-content source is a Web server, and wherein the attribute of the primary content comprises a (Figs.1, 3, col. 3 lines [10-29]. Scott describes the Web browser 12 is part primary user interface, the Merchant web site 22 and the Merchant web server 24 providing the primary-content source).

Re-claims 6, 12, 22 and 23,
in addition to what Scott-Lin teaches in claims 5, 11, 14 and 7, respectively, Scott also teaches the method, the medium and the apparatus, wherein the primary content comprises an electronic-commerce web page including a presentation of an item for sale; wherein the first information portion of the supplemental information includes a graphical object; and wherein the second information portion of the supplemental information includes inventory information corresponding to the item for sale, and wherein the interactive control element relates to a commerce activity with the item for sale (Figs. 3, col. 5 lines [12-27], col. 6 lines [11-32]. Scott describes the first information portion includes an enlarge view graphical object 230 of the selected item and the second information portion includes the availability inventory information 262 corresponding to item for sale and based on the attributes selected in the selector 244, 250 and 260).

Re-claims 10 and 18,
in addition to what Scott-Lin teaches in claims 7 and 14, Scott also teaches the medium and apparatus, wherein the dynamic portion is operative to communicate with the primary-content source based on the user interaction with the interactive control (Figs. 1, 3, col. 6 lines [33-38]. Scott describes the interactive control elements “Add to cart” 266 and “Save for later” 268 that operatively communicate with the primary-content source Merchant server 24). 

Re-claim 13,
in addition to what Scott-Lin teaches in claim 12, Scott also teaches the medium, wherein the control element is a transaction-initiation control element (Figs. 1, 3, col. 6 lines [33-38]. Scott describes the interactive control element “Add to cart” 266 that operatively communicate with the primary-content source Merchant server 24 as the transaction-initiation control).


Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 14 have been considered but are moot on the new ground of rejection for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN S NGUYEN/Primary Examiner, Art Unit 2145